FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                         Court of Appeals No. 12-11-00133-CV

                               Trial Court No. C22,256-2006

Nacogdoches Heart Clinic, P.A., Prabhakar R. Guniganti, M.D. and East
Texas Cardiovascular Labs, LLC, Appellants/Cross-Appellees

Vs.

Vijay R. Pokala, M.D. d/b/a Nacogdoches Cardiac Center, Appellee/Cross-
Appellant
DOCUMENTS FILED                         AMOUNT       FEE PAID BY
Motion fee                                  $10.00   Ramey & Flock P.C.
Motion fee                                  $10.00   Ramey & Flock
Motion fee                                  $10.00   Ramy & Flock, PC
Motion fee                                  $10.00   Clardy, Davis & Knowles
Motion fee                                  $10.00   Ramey & Flock
Motion fee                                  $10.00   Ramey & Flock
Motion fee                                  $10.00   Ramey & Flock, P.C.
Motion fee                                  $10.00   Ramey & Flock, P.C.
Motion fee                                  $10.00   Ramey & Flock
Motion fee                                  $10.00   Ramey & Flock, PC
Motion fee                                  $10.00   Ramey & Flock
Reporter's record                        $8,290.75   Unknown
Clerk's record                           $1,238.00   Unknown
Filing                                     $100.00   Clardy Davis Knowles
Supreme Court chapter 51 fee                $50.00   Clardy Davis Knowles
Indigent                                    $25.00   Clardy Davis Knowles
Indigent                                    $25.00   Ramey & Flock
Supreme Court chapter 51 fee                $50.00   Ramey & Flock
Filing                                     $100.00   Ramey & Flock
TOTAL:                                   $9,988.75
                                                                                  FILE COPY

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 20th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk